Title: To James Madison from William Jarvis, 8 April 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Boston 8 April 1802.
					
					I have the honor to inclose one of the blank forms you did me the favour to give me executed, I presume agreeable to Law. The two Gentlemen who are my sureties, are both respectable Merchants of this place & Men of considerable property. Such I prefer’d getting to any of my Family, as from our long acquaintance & several Commercial Connections they have had opportunities of knowing me perfectly—and not being influenced by any Family considerations, I am confident that they would have declined being responsible for me, had they not felt assured that I should discharge the duties of my Office to the satisfaction of at least the Commercial part of my Countrymen. This I flatter myself I shall be able to do from the knowledge I have of their Mercantile character. But when I recollect that my Official letters have to meet the eyes of persons of the first abilities in my Country, whose characters stand pre-eminent even among the most enlightened Men in Europe, for Political, Philosophical, & Literary knowledge, I feel that diffidence of my Talents, which nothing but the Presidents & Your known mildness & indulgence would in any degree be able to dissipate. Yet the ambition I feel to obtain the smallest mark of approbation from Men of so much celebrity will stimulate me to exert myself to the utmost of my power to deserve it. I have seen letters by a Vessel that arrived two days since from Lisbon, mentioning that the Prince Regent of Portugal had laid a Quarantine on all Vessels from the United States. From some ports it was feared they would be obliged to lay 40 days, of which I presume Mr. Bulkeley has Officially inform’d you. The Captain whom I have convers’d with, says it was not expected that the Government would rigorously enforce it at present. A measure so distressing to our Mariners, so injurious to our Merchants & so unnecessary, at such a season of the year (ie in February) surprises me very very much, & is certainly what I should not have expected at a time when the principles of Commerce ought to be so well understood; had it taken place in some of the more enlightened Countries of Europe I should have supposed it savoured very strongly of a disposition unfavourable toward us; but to you I may be allowed to say Sir, that in this Kingdom it might have been occasioned by the Fears of the good old primate, or some timid Lady near the Princess’s person.
					Let it originate from what cause it may, I think it probable that they will be influenced by the Spanish Court in their conduct toward us in this affair, as I beleive the two Courts are now on the most friendly footing. Notwithstanding, I must beg the favour of instructions so ample on this or any other subject that may have come to your knowledge since I had the pleasure to see you, as to leave as little room for me to act according to the dictates of my own Judgment as the nature of the case will admit.
					No passage at present offering from this, I fear that I shall be under the necessity of going on to New York to obtain one, to which place I must beg the favour of your addressing me to the care of the Collector with instructions to him to forward it on to Lisbon, in case I do not call for it in three or four days after it comes to hand. With the highest Consideration & Respect I have the honor to be Sir Yr. Most Hble Servt.
					
						William Jarvis
					
					
						14th. Apl.
						P.S.—Sir—since writing the foregoing I learnt that another Vessel had arrived from Lisbon that sailed 10 days after the former (which prevented my sending this letter by to days mail) by which Mr Brazier the owner of the Ship Jefferson from this place, is informed by letter under date of the 24th. Feby. last, that his ship was admitted to an entry after a quarantine of ten days only, in consequence of haveing got the Spanish Consul’s Certificate to his Bill of Health, & that those who had not taken this precaution would be detain’d any longer. If I mistake not, there was an arrangement of this kind took place some time since for Vessels bound to Spanish ports, which I should think Sir, if possible, would be very desireable to have extended to Portugal. Mr P. C. Brooks will forward a Packet of Papers directed to you; relating he inform’d me, to a Vessel siezed in the Brazils; about which he has been converseing with me. If any instructions on this subject is necessary I will thank you Sir, to let them be as particular as possible, which with the assistance of legal advice, if requisite, I hope will enable me to manage it to the satisfaction of Government & those concern’d Reiterateing my sentiments of Respect I Remain Sir Yr. obdt. servt.
					
					W. Jarvis.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
